Citation Nr: 1732696	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  16-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for bilateral knee disability, to include residuals of a total left knee replacement.

7.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army (Army) from October 1977 to October 1980.  The Veteran had subsequent service in the Florida Army National Guard (National Guard) until 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  An October 2014 rating decision denied the Veteran's claims of entitlement to service connection or an acquired psychiatric disability, a headache disability, a head injury, and OSA.  A February 2016 rating decision denied the Veteran's claims of entitlement to service connection for hypertension, a total left knee replacement, and tinnitus.  

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record, and it has recharacterized the issue on appeal accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability, a bilateral knee disability, and OSA are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether a relationship exists between the Veteran's tinnitus and his active duty service.

2.  The Veteran did not sustain a TBI in service, no residuals of a TBI were manifest within a year after discharge from service, and no TBI or TBI residuals are otherwise etiologically related to service.

3.  The Veteran's headache disability did not originate in service, was not manifest within a year of discharge from service, and is not otherwise etiologically related to service.

4.  The Veteran's hypertension did not originate in service, was not manifest within a year of discharge from service, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2016).

2.  The criteria for service connection for a TBI have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2016).

3. The criteria for service connection for headache disability have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2016).

4.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claim of entitlement to service connection for tinnitus.  As such, the Board finds that any errors related to VA's duties to notify and assist are moot with respect to this claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Otherwise, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in correspondence dated May 2014, and neither the Veteran nor his representative has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran has not been afforded with VA examinations addressing his TBI, headache, and hypertension disabilities.  No such examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  

In this case, as discussed in greater detail below, the evidence of record is against a finding that the Veteran experienced the in-service incidents that he claims gave rise to these disabilities.  There is no competent or credible evidence otherwise establishing a relevant event in service.  A VA examination, which would be based on the examiner's consideration of the Veteran's claims file and the Veteran's own contentions, could not provide evidence supporting the occurrence of these in-service events.  Accordingly, the Board finds that remand for a VA medical examination is not warranted.  

The Veteran participated in a hearing before the Board in July 2016, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection Generally

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Hypertension, tinnitus, and organic diseases of the nervous system are chronic diseases, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for these disabilities if manifested to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).


Tinnitus

The Veteran contends that he suffers from tinnitus as a result of in-service noise exposure.  

Turning to the facts in this case, with regard to the presence of a current disability, the Veteran has complained of tinnitus throughout his appeal.  See Charles v. Principi, 16 Vet. App. 370 (2002) (as a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it).  Thus, a current disability is shown.

With regard to an in-service event or injury, the Veteran contends that he was exposed to loud noises in service when engaging in activities such as shooting a 50-caliber gun and working on tank engines.  The Board notes that the Veteran served as a track vehicle mechanic in-service, and it finds the Veteran's accounts of exposure to noise as a mechanic to be competent and credible.  The evidence thus shows an in-service incident.  

With respect to a connection between the Veteran's tinnitus and his military service, the Board finds that the credible statements from the Veteran, particularly the testimony that he offered during his July 2016 hearing, present a continuity of symptomatology from his military service to the present.  This continuity of symptomatology serves as the necessary nexus between the Veteran's current tinnitus and his active duty service.  

In making this finding, the Board acknowledges that the December 2015 examiner was unable to provide a medical opinion regarding the etiology of the Veteran's claimed tinnitus without resorting to speculation.  The examiner, without explanation, stated that there was "no pathology to render a diagnosis of tinnitus", despite noting the Veteran's contention that he had tinnitus.  As noted above, the credible report of the duration of symptoms alone may form the necessary nexus for service connection for tinnitus, and the examiner did not adequately explain why the Veteran's credible account of his symptoms was insufficient to establish a connection between tinnitus and service.

In sum, the Board concludes that evidence is at least in equipoise, and the claim of entitlement to service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  TBI and Headache

The Veteran contends that he suffers from TBI and headache disabilities as a result of an in-service injury to his head.  

Turning to the facts in this case, with regard to the presence of a current disability, the Veteran has been diagnosed with a headache disability and head injury during his appeal.  Thus, a current disability is shown with respect to both of the Veteran's claims.  At issue, however, is whether the Veteran suffered an in-service incident that gave rise to these disabilities.  

Upon review of the Veteran's medical history, the Board notes that in the Veteran's August 1980 Report of Medical History, the Veteran denied ever experiencing symptoms such as frequent or severe headache, dizziness or fainting spells, head injury, or periods of unconsciousness.  The Veteran elected not to receive an examination upon his separation from active duty; upon review of the Veteran's service treatment records, a physician found than a medical examination of the Veteran was not necessary.  The Veteran's service treatment records are otherwise silent for any complaints of, or treatment for, symptoms associated with headache or head injury.

Following service, in a February 1996 periodic Report of Medical History, the Veteran denied ever experiencing symptoms such as frequent or severe headache, dizziness or fainting spells, head injury, or periods of unconsciousness.  In a February 1996 Report of Medical Examination, the Veteran's head and neurological system were found to be normal.  In August 1997, the Veteran was treated for a sinus headache.  In a February 1998 periodic Report of Medical History, the Veteran denied ever experiencing symptoms such as frequent or severe headache, dizziness or fainting spells, head injury, or periods of unconsciousness.  In a February 1998 Report of Medical Examination, the Veteran's head and neurological system were found to be normal.  

In December 2009, January 2011, and January 2012, the Veteran denied experiencing recurrent  headaches.  In September 2013, the Veteran indicated that he had experienced an intermittent "bad headache" for a year.  In November 2013, the Veteran claimed that he had experienced migraine headaches since 1978, when he was hit in the front of his head with a hammer.  The Veteran filed his claim of entitlement to service connection for a TBI and headache in December 2013.  

In January 2014, the Veteran indicated that he experienced chronic headaches following an in-service head injury.  In February 2014, the Veteran reported that a toolbox fell and hit him on the head while he was in service.  The Veteran indicated that he was dazed and could not function for about 20 minutes.  The Veteran was examined and taken to sick call, where he was given medication for headache and returned to work.  The Veteran denied experiencing a loss of consciousness, and he recalled most of the incident.  The Veteran was diagnosed with a mild TBI based on his personal history.  In May 2014, the Veteran indicated that he had a history of head injury in 1978, when a toolbox fell on him.  The Veteran complained of experiencing intermittent headaches since that time.  In October 2015, a clinician noted that the Veteran began experiencing headaches after a toolbox hit him on the head.  In November 2015, the Veteran was noted to have a TBI by history.

During the Veteran's July 2016 hearing before the undersigned, the Veteran's spouse indicated that while in service, a toolbox fell on the Veteran's head.  The Veteran indicated that he visited sick call following this injury, and he was treated with Tylenol.  The Veteran indicated that he had a "big knot" on his head following the injury and a "scar on [his] skull".  The Veteran indicated that he experienced nausea in service as a result of the severity of his headaches.  

Upon review of this evidence, the Board cannot conclude that the weight of the evidence supports a finding that the Veteran experienced an in-service event or injury that gave rise to a headache disability or TBI.  As an initial matter, the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

While the Veteran is indeed competent to report what he experienced in service, the Board finds the Veteran's accounts of experiencing an in-service head injury to lack credibility.  Not only are the Veteran's service treatment records silent for any complaints relating to a head injury or headache, but the Veteran himself denied experiencing such symptoms during service and for many years following service.  It was not until 2013, approximately 33 years following the Veteran's separation from service, and at the same time the Veteran filed a claim of entitlement to service connection, that the Veteran attributed his headache and TBI disabilities to either a toolbox or hammer falling on his head in-service.  The Board finds it to be unlikely that had the Veteran indeed experienced an in-service head injury that left him with severe headaches in-service, the Veteran would have denied experiencing such symptoms in service.  The evidence shows that until filing his claim of entitlement to service connection, the Veteran consistently denied experiencing the head injury that the Veteran now claims to have experienced.  

While the Board has acknowledged the statements of the Veteran's spouse describing the in-service incident that the Veteran experienced, the Board affords such symptoms with no probative weight.  The Veteran's spouse has stated that she met the Veteran in 1993, which is approximately 14 years after the alleged in-service event occurred.  The Veteran's spouse, then, is simply repeating the Veteran's allegation of events, which the Board has found not to be credible, rather than relating her own perception of how such events occurred.  Upon close review of the evidence, the Board finds that the second Hickson element is not met, and the Veteran's claims of entitlement to service connection fail on this basis.  

Similarly, the weight of the evidence indicates that the Veteran did not show symptoms associated with his claimed TBI and headache disabilities for over 30 years after his separation from service.  The Veteran consistently denied experiencing recurrent headaches until January 2012.  When the Veteran began complaining of headache in 2013, he indicated that he had experienced symptoms of headache for approximately one year.  As noted above, it was only with the Veteran's 2013 claim of entitlement to service connection that the Veteran began stating that he had experienced headache or TBI symptoms continuously since service.  The Board places greater weight on the Veteran's earlier accounts of his symptoms to medical care providers, because the Veteran had every incentive to accurately describe his symptoms in an attempt to receive appropriate medical care, and these reports were rendered closer in time to when the Veteran first began experiencing symptoms.  The weight of the evidence is thus against granting the Veteran's claims presumptively or on the basis of a continuity of symptomatology.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a TBI and headache disability.  As the weight of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Hypertension

The Veteran contends that he suffers from a hypertension disability as a result of his in-service diet.  

Turning to the facts in this case, with regard to the presence of a current disability, the Veteran has been diagnosed with a hypertension during his appeal.  Thus, a current disability is shown.  At issue, however, is whether the Veteran suffered an in-service incident that gave rise to a hypertension disability.  

Upon review of the Veteran's medical history, the Board notes that the Veteran did not seek treatment at any time in service for hypertension.  The Veteran's blood pressure readings were consistently normal, and he denied a history of hypertension.  In May 1978, the Veteran's blood pressure was 130/80 mmHg.  In August 1980, the Veteran's blood pressure was 122/72 mmHg.  The Veteran elected not to receive an examination upon his separation from active duty; upon review of the Veteran's service treatment records, a physician found than a medical examination of the Veteran was not necessary.  

Following service, in February 1996, the Veteran's blood pressure was 120/80 mmHg.  In February 1998, the Veteran's blood pressure was 114/88 mmHg, and the Veteran denied a history of high blood pressure.  The Veteran's blood pressure was 138/86 mmHg in December 2009, and it was 140/102 mmHg in February 2010.  In January 2011, the Veteran's blood pressure was 132/98 mmHg, and the Veteran was counseled on the importance of diet and weight control in the control of blood pressure.  In March 2012, the Veteran's blood pressure was 149/102 mmHg; the Veteran stated at that time that his blood pressure was high as a result of his back pain.  The Veteran was diagnosed with hypertension not otherwise specified in 2013, and he has received treatment for hypertension since that time.  

During his July 2016 hearing before the undersigned, the Veteran thought that his hypertension occurred as a result of the diet that he maintained in service, with such diet not affording the Veteran with proper nutrients.  

Upon review of this evidence, the Board cannot conclude that the weight of the evidence supports a finding that the Veteran experienced an in-service event or injury that gave rise to a hypertension disability.  The Veteran, as noted above, is competent to describe what he experienced first-hand, such as the food that he consumed in service.  The Veteran is not, however, competent to report on the nutritional value of the food that he consumed, nor is he competent to opine as to the link between the food that he consumed in-service and his development of hypertension some 30 years following his separation from service.  Without competent evidence of an in-service incident or event, and with normal blood pressure readings in-service, the second Hickson element is not met, and the Veteran's claim of entitlement to service connection fails on this basis.  

Similarly, the weight of the evidence indicates that the Veteran did not show symptoms associated with his hypertension disability for approximately 30 years following his separation from service.  The weight of the evidence is thus against granting the Veteran's claim presumptively or on the basis of a continuity of symptomatology.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a hypertension disability.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for a TBI is denied.

Service connection for a headache disability is denied.

Service connection for hypertension is denied.  


REMAND

With regard to the Veteran's claimed acquired psychiatric disability, the Veteran has claimed, in part, that he suffers from such disability as a result of witnessing the drowning deaths of fellow soldiers while he was stationed at Fort Hood, Texas in mid-June 1979.  In July 2014, the RO issued a formal finding addressing its inability to corroborate this stressor, which showed only that the Veteran's personnel file did not contain evidence of such stressor.  Given the above-described stressor did not involve the Veteran himself, but instead involved witnessing the drowning deaths of fellow soldiers during a flash flood, the Board finds that the AOJ's attempt to verify the Veteran's stressor by reviewing the Veteran's personnel file is inadequate.  Thus, before the Board may adjudicate the Veteran's claim, the AOJ must undertake additional efforts to verify the 1979 incident that the Veteran has described, requesting from the Joint Services Records Research Center (JSRRC) or other appropriate repository any unit records relating to in incident occurring around June 1979 involving the deaths of soldiers in a flash flood.  

Additionally, the record, for example a private treatment record from April 2014, indicates that the Veteran received psychiatric treatment from Dr. Gold and Dr. Braken in Port St. Lucie, Florida, beginning in 2009.  These records have not been associated with the Veteran's claims file.  On remand, the AOJ should attempt to obtain pertinent private records from these clinicians.    

With regard to the Veteran's claimed bilateral knee disability, the Board notes that the Veteran has been diagnosed with degenerative joint disease of the right knee, and the Veteran is status-post revised total arthroplasty of the left knee.  The Veteran contends that he injured his knees while running and jumping off of the back of trucks in service.  Similarly, with regard to the Veteran's claimed OSA, the Board notes that the Veteran has been diagnosed with OSA.  The Veteran and a buddy have contended that the Veteran first experienced symptoms of sleep apnea, such as snoring, while in service.  The Veteran has not been provided with examinations addressing these claimed disabilities, and he should be provided with examinations addressing the nature and etiology of his bilateral knee disability and OSA.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all appropriate efforts to obtain psychiatric records from 2009 to the present from Dr. Braken and Dr. Gold of Port St. Lucie, Florida.  

2.  Undertake further efforts to verify with JSRRC or other appropriate repository the Veteran's alleged stressor of witnessing the drowning deaths of other soldiers in a flash flood involving a tank around June 1979.  If the Veteran's claimed stressor cannot be verified after undertaking all appropriate efforts, issue a formal finding documenting such efforts and inform the Veteran of the same.

3.  Then, only if the Veteran's claimed stressor is verified pursuant to the first remand directive, solicit an opinion from a VA psychologist or psychiatrist addressing whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, to include PTSD, as a result of his active service.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  A complete rationale for any opinions should be provided and the opinions should be reconciled with the other evidence of record.

4.  Schedule the Veteran for VA examinations to determine the nature and etiology of his bilateral knee disability and OSA.  After examining the Veteran, eliciting from the Veteran a history of his bilateral knee disability and OSA, and review of the Veteran's claims file, the examiner should address, with a complete rationale, whether it is at least as likely as not (50 percent or greater) that the Veteran's:

a) bilateral knee disability is etiologically related to his service, to include the Veteran's claims of engaging in activities such as running and jumping in service.  

b) OSA is etiologically related to his service, to include the Veteran's claims that he first experienced symptoms such as snoring in service.  

5.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 




Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


